Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 11, 2021 has been entered. 
This action is a non-final action on the merits in response to communications filed on 11/11/2021.
	
Claims 1, 10 and 19 have been amended. Claims 3, 12 and 21 have been cancelled. Claims 1, 2, 4-11, 13-20 and 22-26 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
Applicant’s arguments, see Remarks pgs. 13-15, filed 11/11/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The rejection 
However, upon further consideration, a new ground(s) of rejection is made directed to 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 112

Claims 1, 2, 4-11, 13-20 and 22-26 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-11, 13-20 and 22-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 recites, “training a second machine learning forecast model using the output of the machine learning forecast model and the linear model as input, wherein the second machine learning forecast model generates a prediction of skill demand with respect to each opportunity in the pipeline of opportunities for each of the one or more skill clusters, wherein an adjusted labor profile output of the second machine learning forecast model is used as feedback to iteratively re-train the first machine learning model with respect to the weighting of the historical opportunity features.”  There Specification discloses the training of a weighted multinominal-logit model (Spec see ¶0094), but does not indicate a training of a second model. There is also no explicit disclosure of a first or second model being re-trained in an iterative manner using labor profiles. 
Claims 10 and 19 are rejected based on the same rationale. Claims 2, 4-9, 11.13-18, 20 and 22-26 are rejected based on their dependency on Claims 1, 10 and 19 respectively.		 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683